ORDER

PER CURIAM.
Mudumala, L.L.C. filed an application for renewal of its package liquor license for a convenience store it operates in Kansas City, Missouri. After that application was denied by the city’s Director of Neigh*736borhood and Community Services, Mudumala appealed that decision to the Liquor Control Board of Review (“the Board”), which ultimately upheld the Director’s decision. Having unsuccessfully appealed that ruling to the circuit court, Mudumala has appealed to this Court.
After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).